Bboyles, C. J.
1. “Tlie owner and operator of a machine so arranged and contrived that when a person inserted therein a five-cent coin and pulled a lever a package of candy mints worth five cents was ejected, and ‘sometimes, but not always, small metal tokens, varying from 1 to 20 tokens, were also ejected with the mints,’ which could be used by inserting them back into the machine and thereby securing for the person playing it ‘a horoseopic message or pretended fortune,’ which was displayed in printing inside the machine, was guilty of a violation of section 398 of the Renal Code of 1910, which provides that ‘No person, by himself or another, shall keep, maintain, employ, or carry on any lottery in this State, or other scheme or device for the hazarding of any money or valuable thing,’ although the metal tokens referred to were plainly marked ‘For amusement only,’ and had no redemption value in money or merchandise.”
2. The above-stated ruling was made by the Supreme- Court in this case in answer to a question certified by this court. See Jenner v. State, 173 Ga. (159 S. E. 564). Under that ruling and the facts of the instant ease, the conviction of the defendant was authorized, and the overruling of the motion for a new trial (based upon the usual general grounds only) was not error.

Judgment affirmed.


Luhe, J., concurs. Bloodworlh, J., absent on account of illness.